            Case 1:18-cv-02551-AT Document 100 Filed 07/02/20 Page 1 of 4




                        UNITED STATES DISTRICT COURT

                       NORTHERN DISTRICT OF GEORGIA

                                ATLANTA DIVISION


DIEGO CERVANTES, Individually and )           Civil Action No. 1:18-cv-02551-AT
on Behalf of the Invesco 401(k) Plan )
and All Others Similarly Situated,   )        CLASS ACTION
                                     )
                         Plaintiff,  )        CLASS COUNSEL’S MOTION FOR
                                     )        AN AWARD OF ATTORNEYS’
      vs.                                     FEES, EXPENSES, AND INCENTIVE
                                     )
                                     )        AWARD
INVESCO HOLDING COMPANY
(US), INC., et al.,                  )
                                     )
                         Defendants. )
                                     )



         Class Counsel, on behalf of the Class and pursuant to Rule 23 of the Federal

Rules of Civil Procedure, respectfully moves this Court to enter an order awarding

attorneys’ fees, expenses, and Incentive Award for Plaintiff Diego Cervantes. This

motion is based on the Memorandum of Law in Support of Class Counsel’s Motion

for an Award of Attorneys’ Fees, Expenses, and Incentive Award, the Declaration




4814-0660-4993.v1
            Case 1:18-cv-02551-AT Document 100 Filed 07/02/20 Page 2 of 4




of Evan J. Kaufman Filed on Behalf of Robbins Geller Rudman & Dowd LLP, the

Declaration of Michael I. Fistel, Jr. Filed on Behalf of Johnson Fistel, LLP, the

Declaration of John C. Herman Filed on Behalf of Herman Jones LLP, the Settlement

Agreement, all other pleadings and matters of record and such additional evidence or

argument that may be presented at the hearing on this matter.

DATED: July 2, 2020                   HERMAN JONES LLP


                                      s/ John C. Herman
                                      JOHN C. HERMAN
                                        (Georgia Bar No. 348370)
                                      CARLTON R. JONES
                                        (Georgia Bar No. 940540)
                                      3424 Peachtree Road, N.E., Suite 1650
                                      Atlanta, GA 30326
                                      Telephone: 404/504-6500
                                      404/504-6501 (fax)
                                      jherman@hermanjones.com
                                      cjones@hermanjones.com
                                      Local Counsel
                                      ROBBINS GELLER RUDMAN
                                        & DOWD LLP
                                      SAMUEL H. RUDMAN
                                      EVAN J. KAUFMAN
                                      58 South Service Road, Suite 200
                                      Melville, NY 11747
                                      Telephone: 631/367-7100
                                      631/367-1173 (fax)
                                      srudman@rgrdlaw.com
                                      ekaufman@rgrdlaw.com



                                        -1-
4814-0660-4993.v1
            Case 1:18-cv-02551-AT Document 100 Filed 07/02/20 Page 3 of 4




                                      ROBBINS GELLER RUDMAN
                                        & DOWD LLP
                                      THEODORE J. PINTAR
                                      655 West Broadway, Suite 1900
                                      San Diego, CA 92101-8498
                                      Telephone: 619/231-1058
                                      619/231-7423 (fax)
                                      tedp@rgrdlaw.com
                                      JOHNSON FISTEL, LLP
                                      MICHAEL I. FISTEL, JR.
                                       (Georgia Bar No. 262062)
                                      WILLIAM W. STONE
                                       (Georgia Bar No. 273907)
                                      40 Powder Springs Street
                                      Marietta, GA 30064
                                      Telephone: 470/632-6000
                                      770/200-3101 (fax)
                                      michaelf@johnsonfistel.com
                                      williams@johnsonfistel.com
                                      Attorneys for Plaintiff




                                        -2-
4814-0660-4993.v1
         Case 1:18-cv-02551-AT Document 100 Filed 07/02/20 Page 4 of 4




                          CERTIFICATE OF SERVICE

      I hereby certify that on July 2, 2020, I electronically filed the above document

with the Clerk of the Court using CM/ECF which will send electronic notification

of such filing to all registered counsel.

                                            By: s/ John C. Herman
                                                JOHN C. HERMAN
                                                (Ga. Bar No. 348370)
                                                HERMAN JONES LLP
                                                jherman@hermanjones.com
